Exhibit 10.1
ASSET PURCHASE AGREEMENT


BETWEEN


SHOUGUANG CITY HAOYUAN CHEMICAL COMPANY LIMITED,


GULF RESOURCES, INC.


AND


LIANGCAI ZHANG


DATED AS OF


December 22, 2011
 
 
1

--------------------------------------------------------------------------------

 
 
--------------------------------------------------------------------------------


INDEX OF SCHEDULES AND EXHIBITS
 
1. Asset Checklist
 
 
2

--------------------------------------------------------------------------------

 
 
This ASSET PURCHASE AGREEMENT (this "AGREEMENT") is entered into as of December
22, 2011 (the "Effective Date") by and between the following parties:


(1) SHOUGUANG CITY HAOYUAN CHEMICAL COMPANY LIMITED, a company validly existing
under the laws of China ("SCHC"), a subsidiary of Gulf Resources, Inc.;


(2) GULF RESOURCES, INC. (“GURE”); and


(3) Liangcai Zhang, an individual resident of China (the “Seller”) owns private
land use rights covering 6.88 square kilometers of bromine mining field include
4,500 square meters of production area, located at 3 kilometers west of the
Yangkou Village, south of Youyi road in Shouguang City Yangkou Township (The
“Leased Property”).


WHEREAS: the Seller wishes to sell, transfer and convey certain assets listed on
Schedule 1 hereto with annual bromine production capacity of 3,000 tons to SCHC,
its successors and assigns forever, by duly executed deed(s), bills of sale,
assignment(s) or other instrument(s) of conveyance, for the consideration
hereinafter provided, all of the Seller’ right, title and interest in and to all
assets owned by the Seller located on the Leased Property, including, but not
limited to, machinery, equipment, inventory (raw materials, work-in-progress and
finished goods), and any warranties associated therewith; said assets to be
limited to those listed and described on Schedule 1 attached hereto and
incorporated herein by reference (collectively the “Purchased Assets”), to SCHC,
and SCHC wishes to purchase and acquire the same from the Seller.


NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:


1. CERTAIN DEFINITIONS


"Ordinary Course of Business" shall mean an action taken by the Seller if such
action is taken in normal operation of the assets, consistent with past
practices.


"Closing" The closing of the transactions contemplated by this Agreement (the
"Closing") shall take place at SCHC’s offices within 10 days from the date that
SCHC receives a satisfactory report from its assessment team as set forth in
Section 2.4 (the "Closing Date").
 
 
3

--------------------------------------------------------------------------------

 
 
"GURE" shall mean Gulf Resources, Inc., a Delaware corporation and parent of
SCHC.


"Person" shall mean any individual, entity or governmental body.


2. TRANSFER OF THE ASSETS


2.1 THE SELLER agree that, upon the Closing, they will sell, transfer and
deliver the Purchased Assets.


2.2 The parties understand and acknowledge that the total purchase price for the
Purchased Assets is RMB63, 000,000 Yuan (the "Purchase Price") and that the
Purchase Price is based upon an approximate valuation of the Purchased Assets
and the Leased Property. As full consideration for the sale, assignment,
transfer and delivery of Purchased Assets to SCHC and for the value of the
rights to the Leased Property and upon the terms and subject to all of the
conditions contained herein, SCHC shall pay to Liangcai Zhang  RMB63,000,000
Yuan in cash in the aggregate.


2.3 Upon execution of this Agreement by all of the parties, SCHC shall deliver
to Liangcai Zhang a security deposit of RMB12,600,000 Yuan (the "Security
Deposit"). Three days after the date hereof, SCHC will establish an asset
assessment team to assess the condition and the operation of the Purchased
Assets for transfer and conveyance to SCHC. Thereafter, SCHC shall pay the
remainder of the Cash Purchase Price on or before the Closing Date if it has
received a receipt of a report from its assessment team that is acceptable to
SCHC with respect to the Purchased Assets and Leased Property. If the report
concludes that the condition of the Purchased Assets is not acceptable, SCHC and
the Seller shall negotiate a reduction in the Purchase Price.  If such amount
cannot be mutually agreed, SCHC shall have the right to terminate this Agreement
and the Security Deposit shall be returned to SCHC.


2.4 If SCHC cannot pay off the remainder of the cash portion within the time
period provided in Section 2.4 above, The Seller has the right to terminate this
Agreement and to retain the Security Deposit with no further obligations or
liabilities to SCHC or GURE.


2.5 As a result of this Agreement, the Purchased Assets including, without
limitation, any and all bromine that can be produced on the Leased Property,
buildings, equipment, wells, pipelines, and power circuits will be acquired by
SCHC; provided, however, that any and all debts, obligations and liabilities
(the “’Obligations”) of the Seller relating to the Purchased Assets and Leased
Property are specifically excluded from such Purchased Assets and shall remain
the Obligations of the Seller after the Closing.
 
 
4

--------------------------------------------------------------------------------

 
 
3. REPRESENTATIONS AND WARRANTIES


3.1 The Seller represents and warrants to SCHC the following:


(a) Authority.  The Seller has the requisite power and authority to execute and
deliver this Agreement and to perform his  obligations hereunder, and to
consummate the transactions hereby, and upon the execution and delivery of the
instruments and documents specified herein. No further action will be required
of the Seller to vest legal title to and possession of the Purchased Assets in
the name of the Purchaser, its successors and assigns forever.


(b) Title to Assets. the Seller has good and marketable title to the Purchased
Assets and has the appropriate land use right certificates or other required
governmental approval evidencing the rights to use the Leased Property and
ability to transfer the Leased Property, free and clear of liens or encumbrances
of any kind and no person, firm or corporation has any undisclosed adverse
interest therein.


(c) Condition of Purchased Assets. The Purchased Assets are in good operating
condition and repair; ordinary wear and tear excepted, and are suitable for
continued use by SCHC in the production of bromine. The material buildings,
plants, machinery and equipment and other Purchased Assets listed on Schedule 1
hereto, necessary in connection with the production of bromine as presently
conducted are structurally sound, are in good operating condition and repair and
are adequate for the uses to which they are being put or would be put in the
Ordinary Course of Business, in each case, taken as a whole, and none of such
buildings, plants, machinery or equipment is in need of  maintenance or repairs,
except for ordinary, routine maintenance and repairs that are not material in
nature or cost.


(d) Disclosure. No representation or warranty by the Seller contained in this
Agreement or any written statement furnished to SCHC pursuant hereto or in
connection with the transactions contemplated by this Agreement, contains any
untrue statement of a material fact, or omits to state a material fact necessary
to make the statement contained herein or therein true and not misleading.


(e) Reliance. The foregoing representations and warranties have been made by the
Seller with the knowledge and expectation that SCHC is placing reliance thereon,
and all such representations and warranties shall survive the Closing for a
period of one (1) year.
 
 
5

--------------------------------------------------------------------------------

 
 
3.2 Each of SCHC and the Seller represents and warrants respectively to the
other as follows:


(a) Each of SCHC and the Seller warrants that has taken all necessary actions
for the execution and performance of this Agreement.


(b) Except as otherwise disclosed, the performance of the transaction
contemplated hereunder is not subject to the consent, approval or order of any
governmental authorities or any other third parties, nor is it subject to any
conditions precedent as registration with, qualification verification by or
document delivery to any governmental authorities or any other third parties.


3.  COVENANTS OF the Seller


3.1 As of the Closing, the Seller shall cancel the employment contract with any
previous employees and pay staff wages and compensation according to relevant
national laws and regulations.


3.2 As of the Closing, the Seller shall settle all the contacts with original
suppliers and customers, and shall pay at Closing, or be bound in their
individual capacities to pay all the corresponding debt and obligations. .


3.3 SCHC is buying the Purchased Assets from the Seller , and has no
relationship or affiliation with the Seller or the original operations of the
Purchased Assets, and as a result is not assuming any rights and/or duties with
respect to the operations of the Purchased Assets, including without limitation,
no rights to (a) customers and supplier lists (other than such customers or
suppliers who have pre-existing relationships with SCHC), (b) employees; (c)
market distribution systems; (d) sales force; (e) operating rights; (f)
production techniques, or (g) trade names.
 
4. INDEMNIFICATION


4.1 The Seller agrees to indemnify, hold harmless and reimburse SCHC at all
times after the Closing, against and with respect to:


(a) any damage or deficiency resulting from any misrepresentation, breach of
warranty or non-fulfillment of any covenant or agreement on the part of the
Seller made in this Agreement, any other agreement or instrument delivered by
the Seller at the Closing;
 
 
6

--------------------------------------------------------------------------------

 
 
(b) any damages or claims asserted against the Purchaser on account of any
liability of the Seller in connection with his ownership of the Purchased Assets
and the Leased Property, whether arising prior to or after the transfer of
ownership of the Leased Property from the Seller to SCHC,


(c) All actions, suits, proceedings, demands, assessments, judgments, costs and
expenses, including reasonable attorneys' fees, incident to the foregoing.


5. MISCELLANEOUS PROVISIONS.


5.1 No Assumption of Liabilities. Except as specifically set forth in this
Agreement, nothing in this Agreement shall be construed to impose upon SCHC the
assumption of any claim against or liability or obligation of the Seller,
arising out of his business, or the use, operation or possession of the
Purchased Assets, through the Closing, or thereafter.


6.2 Books and Records. Those books and records reasonably deemed primarily to
relate to the Purchased Assets and maintained separately from the other records
of the Seller shall be delivered to and become the property of SCHC.


6.3 Expenses of Negotiation and Transfer. Each party to this Agreement shall pay
its own expenses and other costs incidental to or resulting from this Agreement,
whether or not the transactions contemplated hereby are consummated.


6.4 Entire Agreement. This Agreement, along with the documents and agreements to
be executed in connection herewith, constitutes the full understanding of the
parties, a complete allocation of risks between them and a complete and
exclusive statement of the terms and conditions of their agreement relating to
the subject matter hereof and supersedes any and all prior agreements, whether
written or oral, that may exist between the parties with respect thereto. Except
as otherwise specifically provided in this Agreement, no conditions, usage of
trade, course of dealing or performance, understanding or agreement purporting
to modify, vary, explain or supplement the terms or conditions of this Agreement
shall be binding unless hereafter made in writing and signed by the party to be
bound, and no modification shall be effected by the acknowledgment or acceptance
of documents containing terms or conditions at variance with or in addition to
those listed in this Agreement. No waiver by any party with respect to any
breach or default or of any right or remedy and no course of dealing shall be
deemed to constitute a continuing waiver of any other breach or default or of
any other right or remedy, unless such waiver be expressed in writing signed by
the party to be bound. Failure of a party to exercise any right shall not be
deemed a waiver of such right or rights in the future.
 
 
7

--------------------------------------------------------------------------------

 
 
6.5 Binding Effect. All of the covenants, conditions, agreements and
undertakings set forth in this Agreement shall extend to and be binding upon the
Seller and SCHC and their respective successors and assigns.


6.6 Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof nor any of the documents
executed in connection herewith may be assigned by any party without the consent
of the other parties


6.7 Headings. Headings as to the contents of particular Sections are for
convenience only and are in no way to be construed as part of this Agreement or
as a limitation of the scope of the particular Sections to which they refer.


6.8 Exhibits and Schedules. The Exhibits and Schedules (and any appendices
thereto) referred to in this Agreement are and shall be incorporated herein and
made a part hereof.


6.9 Counterparts. This Agreement may be executed in three (3) or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together will constitute an integral
party of this Agreement.


[Signature page follows]
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS HEREOF the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first hereinabove
mentioned.
 
SCHC: SHOUGUANG CITY HAOYUAN CHEMICAL COMPANY LIMITED
 

Signed by:   /s/Naihui Miao      Name:   Naihui Miao      Position:   Director &
Vice Manager 

 
THE SELLER: Owner of Leased Property, located at 3 kilometers south of Youyi
Road, in Shouguang City Yangkou Township, west of the Yangzhuang Village Signed
by:
 

  /s/Liangcai Zhang      Name:   Liangcai Zhang

 
AGREED as of the date first above written:
 
GULF RESOURCES, INC.
 

Signed by:   /s/Xiao Bin Liu     Name:   Xiao Bin Liu      Position:   CEO

 
 
 
9

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
SCHEDULE 1
ASSET CHECKLIST
No.10 Asset List
 
Index
  Name
Units
1
Liquid chlorine cylinders
30
2
Office
5
3
Warehouse
5
4
Guard Room
1
5
Chemical Laboratory
1
6
Maintenance Room
2
7
Accomodation
12
8
Activity Room
2
9
Kitchen
6
10
Wash Room
2
11
Carriage Shed
1
12
Freshwater Pool
2
13
Power Distribution Room
1
14
Sulfur Warehouse
3
15
Central Control Room
1
16
Boiler Room
1
17
Shower Room
1
18
Stripping tower
1
19
Absorbency
1
20
Distillation Tower
1
21
Mist Eliminator
1
22
Draught Fan
1
23
Big Halogen Water Pump
1
24
Bromine Tank(5000L)
1
25
Bromine Tank(8000L)
1
26
Water Tank
1
27
Tractor
1
28
Sulfuric Acid Pot
1
29
Air Lift
1
30
Carburetor
1
31
Boiler
1
32
Sulphur-furnace
1 Set
33
Tea Furnace
1
34
Dilute Acid Pool
5
35
Air-Conditioner
1
36
Transformer 630KVA
1
37
Transformer 250KVA
1
38
Transformer 200KVA
2
39
Brine Wells
200
40
Brine Aqueduct
40715 meters
41
Brine Reservior
2
42
High&low-Voltage Line
4 sets
43
Enclosing Wall
365 meters



10

--------------------------------------------------------------------------------